OPINION — AG — **** AUTHORIZED EXPENDITURE OF FUNDS BY A PUBLIC TRUST AUTHORITY **** UNDER THE PROVISIONS OF 2 Ohio St. 1971 157.1 [2-157.1] THROUGH 2 Ohio St. 1971 157.9 [2-157.9], A PUBLIC TRUST AUTHORITY MAY BE CREATED FOR THE PURPOSE OF MANAGING COUNTY FAIRGROUNDS, BUILDINGS, EQUIPMENT AND FACILITIES, AND FOR THE PURPOSE OF CONDUCTING ANNUAL AGRICULTURAL AND INDUSTRIAL FAIRS AND EXPOSITIONS. TITLE 60 Ohio St. 1971 171.1 [60-171.1] AUTHORIZES A PUBLIC TRUST AUTHORITY TO ENGAGE IN ANY ACTIVITY OR TRANSACTION WHICH IS EXPRESSLY AUTHORIZED IN THE INSTRUMENT CREATING THE TRUST. THE INSTRUMENT CREATING THE PUBLIC TRUST AUTHORITY WITH WHICH YOU ARE CONCERNED EXPRESSLY AUTHORIZES THE PROMOTION OF ANNUAL AGRICULTURAL AND INDUSTRIAL FAIRS AND EXPOSITIONS. TO BE VALID, AN EXPENDITURE BY A PUBLIC TRUST AUTHORITY MUST BEAR A REASONABLE RELATIONSHIP OR BE NECESSARY TO FACILITATE THE PURPOSE FOR WHICH THE TRUST WAS CREATED, IN ADDITION TO BEING EXPRESSLY AUTHORIZED BY THE TERMS OF THE INSTRUMENT CREATING THE TRUST. THE RELATIONSHIP TO THE AUTHORIZED TRUST ACTIVITY MUST BE A REASONABLE ONE, AS OPPOSED TO BEING A REMOTE OR OBSCURE RELATIONSHIP. THE QUESTION OF WHETHER AN EXPENDITURE BY A PUBLIC TRUST AUTHORITY IS REASONABLY RELATED TO OR NECESSARY TO FACILITATE THE PURPOSE FOR WHICH A TRUST IS CREATED IS ONE TO BE FACTUALLY DETERMINED BY THE OFFICE OF THE STATE EXAMINER AND INSPECTOR UNDER THE PROCEDURES ESTABLISHED BY 74 Ohio St. 1971 211 [74-211] THROUGH 74 Ohio St. 1971 227.9 [74-227.9]  (ODIE NANCE)